INTERNATIONAL GAME TECHNOLOGY

2002 STOCK INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated
as of [__________], by and between INTERNATIONAL GAME TECHNOLOGY, a Nevada
corporation (the “Corporation”), and [__________________] (the “Participant”).

W I T N E S S E T H

WHEREAS, the Corporation maintains the International Game Technology 2002 Stock
Incentive Plan (the “Plan”); and

WHEREAS, the Corporation desires to grant to the Participant, and the
Participant desires to accept, a restricted stock award (the “Award”) upon the
terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1.

Defined Terms.  Capitalized terms used herein and not otherwise defined herein
shall have the meaning given to such terms in the Plan.

2.

Grant.  Subject to the terms of this Award Agreement, the Corporation hereby
grants to the Participant a Restricted Stock Award with respect to an aggregate
of [________] shares of Common Stock (subject to adjustment under Section 7.6 of
the Plan) (the “Restricted Stock”).

3.

Vesting.  Subject to Section 8 below, the Award shall vest, and restrictions
(other than those set forth in Section 6.4 of the Plan) shall lapse, in 33-1/3%
installments of the total number of shares of Restricted Stock subject to the
Award (subject to adjustment under Section 7.6 of the Plan) over three years as
provided in Section 7.3 of the Plan.

4.

Continuance of Service; No Service Commitment.  The vesting schedule requires
continued service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement.  Service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of services as provided in Section 8 below or
under the Plan.  Nothing contained in this Award Agreement or the Plan
constitutes a continued service commitment by the Corporation or interferes with
the right of the Corporation to increase or decrease the compensation of the
Participant’s from the rate in existence at any time.  

5.

Dividend and Voting Rights.  After the Award Date, the Participant shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 8.











--------------------------------------------------------------------------------

6.

Restrictions on Transfer.  Prior to the time that they have become vested
pursuant to Section 3, neither the Restricted Stock, nor any interest therein,
amount payable in respect thereof, or Restricted Property (as defined in Section
9 hereof) may be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered, either voluntarily or involuntarily.  The transfer
restrictions in the preceding sentence shall not apply to (a) transfers to the
Corporation, or (b) transfers by will or the laws of descent and distribution.

7.

Stock Certificates.

(a)

Book Entry Form.  The Corporation shall, in its discretion, issue the shares of
Restricted Stock subject to the Award either: (a) in certificate form as
provided in Section 7(b) below; or (b) in book entry form, registered in the
name of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.

(b)

Certificates to be Held by Corporation; Legend.  Any certificates representing
shares of Restricted Stock that may be delivered to the Participant by the
Corporation prior to vesting shall be immediately redelivered by the Participant
to the Corporation to be held by the Corporation until the restrictions on such
shares shall have lapsed and the shares shall thereby have become vested or the
shares represented thereby have been forfeited hereunder.  Such certificates
shall bear the following legend:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and International Game
Technology.  A copy of such Agreement is on file in the office of the Secretary
of International Game Technology.”

(c)

Delivery of Certificates Upon Vesting.  Promptly after the vesting of any shares
of Restricted Stock pursuant to Section 3 and the satisfaction of any and all
related tax withholding obligations pursuant to Section 10, the Corporation
shall, as applicable, either remove the notations on any shares of Restricted
Stock issued in book entry form which have vested or deliver to the Participant
a certificate or certificates evidencing the number of shares of Restricted
Stock which have vested (or, in either case, such lesser number of shares as may
be permitted pursuant to Section 10).  The Participant (or the Beneficiary or
Personal Representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances as the Corporation may deem
necessary or reasonably desirable to ensure compliance with all applicable legal
and regulatory requirements.  The shares so delivered shall no longer be
restricted shares hereunder.

(d)

Power of Attorney.  The Participant, by acceptance of the Award, shall be deemed
to irrevocably appoint, and does so irrevocably appoint, the Corporation and
each of its authorized representatives as the Participant’s true and lawful
attorney(s)-in-fact (with full power of substitution) with irrevocable power and
authority in the name of and on behalf of the Participant to (1) effect any
transfer of unvested, forfeited shares (or shares otherwise reacquired by the
Corporation hereunder) to the Corporation as may be required pursuant to the
Plan or this Award Agreement, and (2) execute and deliver of behalf of the
Participant any and all documents





--------------------------------------------------------------------------------

and instruments as the Corporation or such representatives may determine to be
necessary or advisable in connection with any such transfer.

8.

Effect of Termination of Service.  Subject to earlier vesting as provided in
Section 7.7 of the Plan in connection with a Change in Control Event and subject
to accelerated vesting as provided in Section 7.5 of the Plan in the event of
the Participant’s death, Disability or Retirement, the Participant’s shares of
Restricted Stock shall be forfeited to the extent such shares have not become
vested upon the first date the Participant is no longer a member of the Board,
regardless of the reason for the termination of the Participant’s service as a
Board member.  Upon the occurrence of any forfeiture of shares of Restricted
Stock hereunder, such unvested, forfeited shares and related Restricted Property
shall be automatically transferred to the Corporation, without any other action
by the Participant, or the Participant’s Beneficiary or Personal Representative,
as the case may be.  No consideration shall be paid by the Corporation with
respect to such transfer.  The Corporation may exercise its powers under Section
7(d) hereof and take any other action necessary or advisable to evidence such
transfer.  The Participant (or the Participant’s Beneficiary or Personal
Representative, as the case may be) shall deliver any additional documents of
transfer that the Corporation may request to confirm the transfer of such
unvested, forfeited shares and related Restricted Property to the Corporation.

9.

Adjustments Upon Specified Events.  Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.6 of the Plan, the
Committee will make adjustments if appropriate in the number and kind of
securities that may become vested under an Award.  If any adjustment is made
under Section 7.6 of the Plan, the restrictions applicable to the shares of
Restricted Stock shall continue in effect with respect to any consideration or
other securities (the “Restricted Property” and, for the purposes of this Award
Agreement, “Restricted Stock” shall include “Restricted Property,” unless the
context otherwise requires) received in respect of such Restricted Stock.  Such
Restricted Property shall vest at such times and in such proportion as the
shares of Restricted Stock to which the Restricted Property is attributable
vest, or would have vested pursuant to the terms hereof if such shares of
Restricted Stock had remained outstanding.  To the extent that the Restricted
Property includes any cash (other than regular cash dividends provided for in
Section 5 hereof), such cash shall be invested, pursuant to policies established
by the Committee, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Committee, the earnings on which shall be added to and become a part of the
Restricted Property.

10.

Tax Withholding.  The Corporation shall reasonably determine the amount of any
federal, state, local or other income, employment, or other taxes which the
Corporation or any of its affiliates may reasonably be obligated to withhold
with respect to the grant, vesting, making of an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended (the “Code”), or other event with
respect to the Restricted Stock.  The Corporation may, in its sole discretion,
withhold and/or reacquire a sufficient number of shares of Restricted Stock in
connection with the vesting of such shares at their then Fair Market Value
(determined either as of the date of such withholding or as of the immediately
preceding trading day, as determined by the Corporation in its discretion) to
satisfy the amount of any such withholding obligations that arise with respect
to the vesting of such shares.  The Corporation may take such action(s) without
notice to the Participant and shall remit to the Participant the balance of any
proceeds from





--------------------------------------------------------------------------------

withholding and/or reacquiring such shares in excess of the amount reasonably
determined to be necessary to satisfy such withholding obligations.  The
Participant shall have no discretion as to the satisfaction of tax withholding
obligations in such manner.  If, however, the Participant makes an election
under Section 83(b) of the Code with respect to the Restricted Stock, if any
other withholding event occurs with respect to the Restricted Stock other than
the vesting of such stock, or if the Corporation for any reason does not satisfy
the withholding obligations with respect to the vesting of the Restricted Stock
as provided above in this Section 10, the Corporation shall be entitled to
require a cash payment by or on behalf of the Participant and/or to deduct from
other compensation payable to the Participant the amount of any such withholding
obligations.

11.

Notices.  Any notice to be given under the terms of this Award Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other.  Any such notice
shall be given only when received, but if the Participant is no longer a member
of the Board, shall be deemed to have been duly given by the Corporation when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.

12.

Plan.  The Award and all rights of the Participant under this Award Agreement
are subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by this reference.
 In the event of a conflict or inconsistency between the terms and conditions of
this Award Agreement and of the Plan, the terms and conditions of the Plan shall
govern.  The Participant agrees to be bound by the terms of the Plan and of this
Award Agreement.  The Participant acknowledges reading and understanding the
Plan, the Prospectus for the Plan, and this Award Agreement.  Unless otherwise
expressly provided in other sections of this Award Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Committee do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Committee so conferred by appropriate action of the Board or
the Committee under the Plan after the date hereof.

13.

Entire Agreement.  This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Award Agreement may be amended pursuant to Section 6.6 of the
Plan.  Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

14.

Counterparts.  This Award Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  





--------------------------------------------------------------------------------

15.

Section Headings.  The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

16.

Governing Law.  This Award Agreement and the rights of the parties hereunder
with respect to the Restricted Stock Award shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada without regard
to conflict of law principles thereunder.


(Remainder of page intentionally left blank)





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

 

INTERNATIONAL GAME TECHNOLOGY,

a Nevada corporation

 

 

 

 

By:

 

 

Print Name:

 

 

Its:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature

 

 

 

Print Name






